Case 1:17-cv-02741-JLK-MEH Document 81 Filed 10/30/18 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                              MAGISTRATE JUDGE NINA Y. WANG


  Civil Action:         17-cv-02741-MSK-NYW          Date: October 30, 2018
                        17-cv-02744-MSK-NYW
  Courtroom Deputy:     Brandy Wilkins               FTR: NYW COURTROOM A-502*

                  Parties                                       Attorney(s)

   MYRNA HARRIS,                                            Colleen T. Calandra
                                                             Ronald L. Wilcox
          Plaintiff,

   v.

   DAVITA HEALTHCARE PARTNERS, INC.,                      Dorothy D. McDermott
   TOTAL RENAL CARE INC.,                                 Veronica T. von Grabow

          Defendants.

                  Parties                                       Attorney(s)

   LILYBETH COPE,                                           Colleen T. Calandra
                                                             Ronald L. Wilcox
          Plaintiff,

   v.

   DAVITA HEALTHCARE PARTNERS, INC.,                      Dorothy D. McDermott
   TOTAL RENAL CARE INC.,                                 Veronica T. von Grabow

          Defendants.




                            COURTROOM MINUTES/MINUTE ORDER


  STATUS CONFERENCE/INFORMAL DISCOVERY CONFERENCE

  Court in Session: 2:04 p.m.
Case 1:17-cv-02741-JLK-MEH Document 81 Filed 10/30/18 USDC Colorado Page 2 of 2




  Appearance of counsel.

  Discussion held regarding documents that have never produced including personnel files.

  Defendants indicate that the personnel files were produced after the protective order was entered
  and the other documents were not disclosed, which is why they were not produced.

  The court does not have the Rule 26(a)(1) disclosures in front of her and cannot make those
  adjudications without the appropriate information.

  If Plaintiffs believe Defendant is withholding documents, Plaintiffs may file a formal motion to
  compel or raise the issue through another informal discovery dispute conference. The Parties must
  provide the court with the Initial Disclosure documents so that the court can consider them,
  consistent with the Local Rule.

  ORDERED: Defendants shall resend the personnel files from October 19, 2018.

  Discussion held regarding deposition dates. Parties agree to further confer.

  If the parties need a Discovery Conference, they must cooperate and contact the court together to
  set up a conference.

  Court in Recess: 2:21 p.m.             Hearing concluded.              Total time in Court: 00:17

  *To order transcripts of hearings, please contact either Patterson Transcription Company at (303) 755-4536
  or AB Court Reporting & Video, Inc. at (303) 629-8534.
